685DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, examiner acknowledges applicants’ claim of priority to Japanese Patent Application No. 2019-204858, filed November 12, 2019.

Remarks
Claims 1 – 9 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padmanabhan, U.S. PG-Pub. No. 2020/0374106, filed October 29, 2019 (hereafter, “Padmanabhan”).

As to Claim 1, Padmanabhan discloses: a non-transitory computer-readable recording medium having stored therein a communication program executed by a plurality of communication devices included in a network ([0155], referring to the use of a non-transitory computer-readable medium in an embodiment of the system), the communication program causing:
a first computer of a first communication device, on a side of providing data, to register first metadata including the data and attribute information of the data ([0070], referring to the blockchain metadata definition manager 196, enabling the blockchain services interface 190 to define and create metadata);
a second computer of a second communication device, on a side of using the data, to register second metadata including a processing service for when processing and using the data and attribute information of the processing service ([0070], referring to the feature of the blockchain metadata definition manager that allows all nodes in the customer organization and other participating nodes to use that blockchain);
the first computer to determine whether or not to approve the processing service based on the first metadata and the second metadata ([0070], referring to participation being limited to organizations that adopt the defined metadata definition and thus complies with the newly created metadata definition); and
when a result of the determination of whether or not to approve is to approve, a third computer of a third communication device, on a side of processing the data, to execute data processing based on the processing service in a data processing environment that disapproves access from the first communication device and the second communication device to the data and the processing service ([0085], referring to the alternative uses of permissioned vs public blockchains, which may or may not require the approval or trust of other users’ access to the blockchain).

As to Claim 2, Padmanabhan discloses: the first computer to register simulated data obtained by simulating the data; the second computer to issue a first transaction including information based on the processing service created based on the simulated data, so as to request the first computer for access to the data ([0649], referring to the use of a simulated blockchain environment in which metadata rules may be tested); and
the first computer to determine whether or not to approve the processing service based on the first transaction and, when a result of the determination of whether or not to approve is to approve, issue a second transaction including information of permitting the processing service using the data, so as to approve the second computer to access processed data obtained by processing the data by the processing service ([0649], wherein the simulated execution of the rule informs how the newly configured blockchain will behave during normal operation, including the permissioned vs public features described elsewhere).

As to Claim 3, Padmanabhan discloses: calculate a first hash value of the data; and compare the first hash value with a second hash value of the data included in the first transaction and, when the values are same, register the data in the data processing environment ([0075], referring to the function of cryptographic hashing in blockchain generation and propagation, i.e., each subsequent block on the blockchain includes a hash of the previous block.).

As to Claim 4, Padmanabhan discloses: calculate a third hash value of the processing service; and compare the third hash value with a fourth hash value of the processing service included in the second transaction and, when the values are same, register the processing service in the data processing environment ([0075], referring to the function of cryptographic hashing in blockchain generation and propagation, i.e., each subsequent block on the blockchain includes a hash of the previous block.).

As to Claim 5, Padmanabhan discloses: add first information that is temporary to the data registered in the data processing environment, and delete the first information when the data is deleted ([0320], referring to transactions performed on a temporary view of the blockchain when it is inaccessible, such transactions including a deletion);
add second information that is temporary to the processing service registered in the data processing environment, and delete the second information when the processing service is deleted ([0320], referring to transactions performed on a temporary view of the blockchain when it is inaccessible, such transactions including a deletion); and
enable the first computer and the second computer to verify presence or absence of the data and the processing service in the data processing environment based on the first information and the second information ([0320], referring to queries performed on the blockchain while it is inaccessible).

As to Claim 6, Padmanabhan discloses: when there is a data processing environment group that includes a plurality of data processing environments, the first computer and the second computer to select a common data processing environment identifier that is common between a plurality of first data processing environment group identifiers among the data processing environment group corresponding to an identifier of the data included in the first metadata and a plurality of second data processing environment group identifiers among the data processing environment group corresponding to an identifier of the processing service included in the second metadata, and select the data processing environment having the selected common data processing environment identifier from the data processing environment group ([0070], referring to participation being limited to organizations that adopt the defined metadata definition and thus complies with the newly created metadata definition).

As to Claim 7, Padmanabhan discloses: wherein the first communication device includes a first storage unit that has a storage area of a first distributed ledger, the second communication device includes a second storage unit that has a storage area of a second distributed ledger, the third communication device includes a third storage unit that has a storage area of a third distributed ledger, and the communication program further causes each of the first computer, the second computer, and the third computer to share information registered in the first distributed ledger, the second distributed ledger, and the third distributed ledger ([0004], “A distributed ledger in blockchain is shared by all of the participants in that blockchain. Distributed Ledger Technology (DLT) helps to address and overcome many of the types of shortcomings of conventional financial systems, however, the technology may nevertheless be expanded to introduce even further benefits to those utilizing such DLT and related blockchain platforms.”).

As to Claim 8, Padmanabhan discloses: a communication method executed by a plurality of communication devices included in a network, the communication method comprising:
by a first communication device on a side of providing data, registering first metadata including the data and attribute information of the data ([0070], referring to the blockchain metadata definition manager 196, enabling the blockchain services interface 190 to define and create metadata);
by a second communication device on a side of using the data, registering second metadata including a processing service for when processing and using the data and attribute information of the processing service ([0070], referring to the feature of the blockchain metadata definition manager that allows all nodes in the customer organization and other participating nodes to use that blockchain);
by the first communication device, determining whether or not to approve the processing service based on the first metadata and the second metadata ([0070], referring to participation being limited to organizations that adopt the defined metadata definition and thus complies with the newly created metadata definition); and
by a third communication device on a side of processing the data, when a result of the determination of whether or not to approve is to approve, executing data processing based on the processing service in a data processing environment that disapproves access from the first communication device and the second communication device to the data and the processing service ([0085], referring to the alternative uses of permissioned vs public blockchains, which may or may not require the approval or trust of other users’ access to the blockchain).

As to Claim 9, Padmanabhan discloses: a communication device included in a network, comprising: a processor coupled to another device via the network and configured to control communication; and a memory coupled to the processor ([0156], referring to an embodiment of the system including a processor coupled to a memory) and including a memory area for a distributed ledger ([0156], referring to the processor executing a shared ledger interface), wherein the processor is configured to:
register, when functioning as a first communication device on a side of providing data, first metadata including the data and attribute information of the data ([0070], referring to the blockchain metadata definition manager 196, enabling the blockchain services interface 190 to define and create metadata),
register, when functioning as a second communication device on a side of using the data, second metadata including a processing service for when processing and using the data and attribute information of the processing service ([0070], referring to the feature of the blockchain metadata definition manager that allows all nodes in the customer organization and other participating nodes to use that blockchain),
determine, when functioning as the first communication device, whether or not to approve the processing service based on the first metadata and the second metadata ([0070], referring to participation being limited to organizations that adopt the defined metadata definition and thus complies with the newly created metadata definition), and
execute, when a result of the determination of whether or not to approve is to approve when functioning as a third communication device on a side of processing the data, data processing based on the processing service in a data processing environment that disapproves access from the first communication device and the second communication device to the data and the processing service ([0085], referring to the alternative uses of permissioned vs public blockchains, which may or may not require the approval or trust of other users’ access to the blockchain).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167